Citation Nr: 1614666	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine ("back disability") for the period after March 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran had active service from December 1985 to June 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for a back disability and assigned an initial non-compensable disability rating.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In March 2013, the Board granted a 10 percent disability rating for the initial rating period prior to and including March 16, 2010, and remanded the remaining part of the rating period (after March 16, 2010) for further development.

In February 2014, the Board denied entitlement to a disability rating in excess of 10 percent for the back disability for the period after March 16, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand (Joint Motion) that vacated the portion of the Board's February 2014 concerning the increased rating for the back disability and remanded the claim back to the Board for action consistent with the instructions provided in the Joint Motion.  

Subsequently, in November 2014, the Board remanded the case for further development.  The development requested by the Board having been completed, the case is now appropriate for appellate review.      


FINDINGS OF FACT

For the entire rating period after March 16, 2010, the Veteran's service-connected back disability manifested forward flexion to 75 degrees, with objective evidence of pain beginning at 60 degrees; combined range of motion to no less than 150 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for a back disability have been met for the period after March 16, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2015); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, although the Board is only considering the latter portion of the initial rating period, the appeal stems from the Veteran's disagreement with the initial disability rating assigned after the grant of service connection.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is in receipt of a 10 percent disability rating for a back disability for the entire rating period on appeal (after March 16, 2010) under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  He contends that he is entitled to a higher rating due to symptoms including painful movement and back spasms that interfere with his ability to work.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Reviewing the evidence most relevant to the rating period on appeal, VA treatment records show treatment for back pain and spasms.  In May 2010, the Veteran reported a flare-up of low back pain over the previous four days.  He declined a repeat evaluation of his back, as he stated that his flare-ups were usually mild and infrequent, providing highly probative evidence against his current claim for a higher disability rating.  On physical examination, there was lumbar and lower thoracic paraspinal muscle tightness, and the Veteran resisted range of motion.  The clinician assessed an exacerbation of low back pain secondary to his degenerative arthritis.  In June 2010, the Veteran reported that his back was feeling much better (see Virtual VA, CAPRI entry 4/16/13, Primary Care Note dated 6/07/10, p. 423). 

At the July 2012 Board hearing, the Veteran testified that he took pain medication constantly for his back pain, and that he experienced a significant number of back spasms.  

He was afforded a VA examination in May 2013.  He reported chronic pain with flare-ups occurring 4 to 5 times per week over the past 6 to 8 months.  During flare-ups, he stated he felt as though someone stabbed him in the back with an ice pick and experienced back spasms.  Flare-ups lasted between 5 to 6 minutes.  

On physical examination, flexion was to 75 degrees with pain beginning at 60 degrees.  Extension was to 10 degrees with pain throughout the motion, bilateral lateral flexion was to 20 degrees with pain at 20 degrees, and bilateral lateral rotation was to 25 degrees with pain at 25 degrees.  After three repetitions of range of motion testing, all range of motion measurements remained the same, and the VA examiner indicated that there was no additional limitation in range of motion after repetitive-use testing.  The examiner further stated that contributing factors of the disability to functional loss included less movement than normal and pain on movement.  In her January 2015 addendum report, the examiner clarified that, in stating that there was "less movement than normal," she did not mean to imply that there was additional limitation of motion after repetitive use, as indicated by the measurements recorded in her initial 2013 report.  In the 2013 examination report, the VA examiner further indicated that there were no signs or symptoms of radiculopathy, no muscle atrophy, no IVDS, and that the Veteran did not use any assistive devices in ambulating.  Moreover, the examiner noted that the Veteran displayed poor effort during range of motion testing, and that his subjective complaints appeared out of proportion to objective examination findings.  

In terms of effect on his work, the 2013 VA examiner noted that the Veteran described frequent low back pain and spasm which required him to leave work early at times.  The discomfort limited his level of physical activity, such as lifting.  Moreover, as the Veteran was not experiencing a flare-up at the time of the examination, the VA examiner stated it would be speculative to report whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  Finally, she noted that there was no objective evidence of physician-prescribed bed rest.  

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 20 percent for the back disability is warranted for the entire period after March 16, 2010.  

As noted above, in order to be eligible for a disability rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range-of-motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, at the May 2013 VA examination, flexion was measured to 75 degrees, but objective evidence of pain was noted at 60 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  

The Board acknowledges that there is significant evidence against this claim.  For instance, as noted above, in May 2010, the Veteran reported that his back pain flare-ups were mild and infrequent.  Moreover, the 2013 VA examiner noted that she did not believe the Veteran was putting forth full effort during range of motion testing.  In addition, his combined range of motion at the 2013 VA examination falls within the criteria for the currently assigned 10 percent disability rating (150 degrees), weighing against a grant of an increased rating.
  
However, at the 2013 VA examination, the Veteran stated that the flare-ups had increased in frequency and severity, occurring 4 to 5 times per week.  Moreover, at the 2012 Board hearing, he testified that his boss made accommodations for his back pain in allowing him to leave work early on occasion when he was experiencing a flare-up, and his VA treatment records corroborate that he was being followed for persistent back pain and spasms.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the rating period after March 16, 2010.  

The Board has considered whether an even higher disability rating in excess of 20 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes.  As previously mentioned, Diagnostic Code 5243 deals with IVDS.  In this case, the 2013 VA examiner specifically noted that the Veteran did not have IVDS.  Even assuming that the Veteran has IVDS, in order to meet the criteria for a 40 percent disability rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran has more recently reported missing some work due to his back pain, he has consistently denied incapacitating episodes.  Moreover, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the rating period on appeal.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5242, which addresses degenerative arthritis of the spine, and refers to Diagnostic Code 5003, which, more generally, addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Code 5237 is potentially applicable as it addresses lumbosacral strain.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain and back spasms.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, limitation of motion, and back spasms.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least 4 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 20 percent disability rating for the back disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.  Indeed, as discussed above, there is significant evidence against the assignment of a 20 percent disability rating, but the Board has afforded reasonable doubt in favor of the Veteran.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, the Veteran has not reported any neurological symptoms in the lower extremities.  Moreover, neurological and sensory examination of the lower extremities has been normal.  Further, there has been no diagnosis of radiculopathy in the current treatment records or VA examinations.  There have been no other reports of other disabilities associated with the back disability.  

For these reasons, the Board finds that a 20 percent disability rating, but no higher, is warranted for the rating period after March 16, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Although the Veteran's representative has contended that his back disability has caused marked interference with his employment, all of his symptoms - pain, limited movement, back spasms, etc. - are contemplated by the schedular rating criteria for disabilities of the spine.  As noted above, marked interference with employment is only considered when the schedular rating criteria are found to be inadequate.  As was explained in the merits decision above in denying an even higher rating, the criteria for higher schedular ratings (in excess of 20 percent) were considered, but the 20 percent disability rating assigned herein was found to be the appropriate rating as the rating criteria are adequate.  The Veteran's back disability does not present an unusual disability picture.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service connected disability, he has not indicated he is unable to work due to his back disability (nor does the evidence of record suggest this).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination and addendum report, and the Veteran's statements, including his testimony at the July 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of rating the back disability.  VA provided the Veteran with an examination in May 2013, and the VA examiner provided an addendum report in January 2015.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the January 2015 addendum report satisfies the Board's November 2014 remand directives.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 20 percent disability rating for the service-connected degenerative disc disease of the lumbosacral spine, but no higher, is granted for the entire rating period after March 16, 2010.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


